23 F.3d 401NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
HYDROPLATE, INCORPORATED, a corporation;  Hydroplate &Machine Service, Incorporated, a corporation;  L &M Parts, Incorporated, a corporation,Plaintiffs-Appellants,James H. DUNN;  Walter J. Dunn;  Harry R. Dunn, CounterclaimDefendants-Appellants,v.FIRST COMMUNITY BANK OF PRINCETON, a West Virginia bankingcorporation, Defendant-Appellee.
No. 93-2106.
United States Court of Appeals, Fourth Circuit
Argued:  April 11, 1994.Decided:  May 16, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Bluefield.  Elizabeth V. Hallanan, District Judge.  (CA-91-290)
Rudolph Lidano DiTrapano, DiTrapano & Jackson, Charleston, West Virginia, for Appellants.
David Dale Johnson,III, SPILMAN, THOMAS & BATTLE, Charleston, West Virginia, for Appellee.
Lonnie C. Simmons, DITRAPANO & JACKSON, Charleston, West Virginia, for Appellants.
S.D.W.Va.
AFFIRMED.
Before RUSSELL and WILLIAMS, Circuit Judges, and TURK, United States District Judge for the Western District of Virginia, sitting by designation.
OPINION
PER CURIAM:


1
We have reviewed the arguments raised by appellants in this case and determined that they are without merit.  We affirm on the opinion of the district court, Hydroplate, Inc. v. First Community Bank of Princeton, No. 1:91-0290 (S.D. W. Va.1993).

AFFIRMED